Citation Nr: 0712439	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  02-15 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The appellant had active service from April 1972 to February 
1973.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

In connection with his appeal, the appellant testified before 
the undersigned Veterans Law Judge in Washington, D.C. via 
videoconference in March 2004. 
A transcript of the hearing has been associated with the 
claims file.

In a December 2004 decision, the Board denied the veteran's 
claims of entitlement to service connection for bronchial 
asthma, corns and plantar warts.  The veteran appealed the 
Board's decision to the Court of Appeals for Veterans Claims 
(Court).  In a July 2006 opinion, the Court affirmed the 
Board's denial of service connection for corns and plantar 
warts, and remanded the issue of service connection for 
bronchial asthma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its July 2006 opinion, the Court indicated that the 
veteran had testified in March 2004 that he had received 
"outside" treatment for his asthma during the 11 years 
immediately following his discharge from service.  The Court 
determined that such evidence might assist the veteran in 
substantiating his claim by showing a continuity of symptoms, 
and indicated that VA had a duty to suggest that the 
submission of evidence which the claimant may have 
overlooked.  The Court concluded that remand for additional 
development was necessary.

The veteran is hereby notified that if he has any additional 
evidence supportive of his claim for bronchial asthma, he 
should submit such evidence.

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should contact the veteran 
and ask him to identify all sources of 
treatment for his asthma for the period 
immediately following his discharge from 
service until approximately 1984.  
Records should be sought from all 
sufficiently identified sources and 
associated with the record.

2.  The AOJ should also inform the 
veteran that he should submit such 
records.

3.  In the event that pertinent records 
are obtained, the AOJ may be under an 
obligation to obtain a medical opinion 
regarding whether there was aggravation. 

If upon completion of the above development the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



